 TRANSPORTAIION ENTERPRISES. INC'.551'ITransportation Enterprises, Ine. ad AmalganlatedTransit lnion, IAwKal 1549. (Cases 23 ( ;X 6359. 23(A ,499. 23 (A 6543. and 23 (A 67X7Februarx 5, 179[)D(CISI()N AND (O)RDI)BY (11 IRMA \:N I:\NNIN(; NI) M xl 1Bti RS .11 NKINSNxI) M R1On September 27. 1978. Administrative La JudgePhil W. Saunders issued the attached Decision in thisproceeding. Thereafter Respondent filed exceptionsand a supporting brief, and counsel for the GeneralCounsel filed limited cross-exceptions and a brief insupport thereof.Pursuant to the provisions of Section 3(hb) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to it three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions. cross-ex-ceptions. and briefs and has decided to affirm therulings. findings,' and conclusions of the Administra-tive Law Judge and to adopt his recommended Or-der.2Respondent has excepted it cerlailn cercllhtli l findrln made .d h! theAdlnlnlilralise Lau Judge It is the Board' established pohx l I \e-rule .an Adninlxirati.e L.i JudgeX's resolilons ith rcpc.l I rcdhlllixunless Ihe lear prepeonderance of all] f lihe relce.ltn ex ideicc Idell nc i\thal the resilutiom, are incorrect tiandlard /)il litl[ Pri i, /I1 ' 9INIRB 44 1950. enfd 18X I- id 1623d ( 'r 1951) .e Ih.itC .lrctll.exin ted l he record and find n hisi fr rextin e hi f*lIitlxAi ne point in hi, DI)ecitli. Ihe I AdrIii f.IIi e I .11 ilreC I:li ltCit l\lstlated that Re,,pondcil' pli.N thane f lin,.ig i, drer o i, hd (ll xnb\,ine shift occurred in April 1977 his hlouid hIi.ie read l,. I7 1'77 11 111,dslsuslon if Respondent',il aleclaolln f trlike IlllCoItIdit h eClipI.IceI1ikc IWare, the AdiIItr.IIaIe i sI Juldie ,C IillcCd dlcillul. i ill Ie1C ICxII-nioii eliciied hb% Rexporinden ll l fro nltric I n-o1n Robehcils MIxcxcr cnaccepting Roberts' :laclunl o his enioullnter lih Ware .e hlhcxe thai hierecord eslabhlishs ils thil \are .i s inl.o.ed ill iino r cufficS f hiorlduratln ( neuquenlll .e frlilll t.he dnmi, lrac I a.1 IuClec's fIImdicIthal \arc wax eltilled o relnililenrtelll [ tic the l IIc liildlitiri imill otletI return a;1, IIhnliCedRespondeni exceptls I the dlnritlllie I .Jldlvex f1idltl 11.lit itvitllated Sec. 8(t)(I) Iof the Ac\ l hIs ifferl e teA drlrelr .r.le of p1 il1excess f the rte pc fied n the tIhen-effectcle cilleclle-hre.iiintn lee-menlt and hat ;alid nf.ir lahlbr pra;tiLe csliiilcuted :i grlnlflc.lll 1i1l iuh-slantial factoir n ca.sIII Ihc e ikc l llcniln 11g II Sepernlhllii i. 1'7(6Respindenl conteld, h.l e Co-lllomlC dlfrcrl ,: , rrrt c ..he 1,tl rcl.1 f licstrike and thal, n ains eclt. the ialIt XlO;l tio1n I;Tdllld .1,ioIc foei [i1iprsic a sufflicmenl hasis fr finIng the strike 1 he ;1 iniifr lhabor ilcti.Csrlikc In ur opinilon the ecldence hundill, etah.lihes hbIt Rexpoillella;ls eilgaged in a prlllteedl C;ipallllgn directed aIt deilrolln I c il ili',support aimong unil ellnplieex. I ftls. fr.t tIe ti Rpoudcitll prcxcnlecdit, nitil ffer cosering ecottrinie oilc r Juls 1 117(lil,. Rcpindetl'coindtell A;as hlatantl, dllrected a1t Il Cl1 trlTllllll l I [ IIIII'I rptlxllllrl .It h1 ebargaining table h naking tl ppear thi the t nin h1.1 i hargl Itlerights Respmondent's lack f ntleresl in pirsillcrg iid-fa.llll iltmi i.1iti Idemonstrated hb a eriel, of lacL. icludllni te inlullt.ancoti, cIlii if xtinitial w;age offer It) all it cmrilp-eex, ltci ttc 1irne the ffer ,,,x rniha1presented Io the 1 nu1n. the in, itlrine f enrlpl.ecs n1t t he Ih liix h.Lr-gaining comnllittee I Ithe Juil 3 h.ir.Ill,:nll c xcxlll 'c here clil .omllC240 NI.RB No. 74ORI)DERPursuant to Section 1()(c) of thel Nlational l.aborRelations Act, as amendled, the National ;laboi Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and hereb,orders that the Respondent. Trainsportation lniter-prises. Inc.. Austin. Texas. its officers. agents. stLCCes-sors, and assigns. shall take the action set forthi n thesaid recommended Order. except that the attachedAppendix B is substituted for that of the Administra-tive Law Judge.propoal ,nis [ir l prce ilced. tcllhc ., L c ll il tl t l I it I lstx , itImxl' nensparpe to Iltll .lCe h,.lr,llliC II I * 1.h dlld .i fljril r\ tiheAdnlinirhit i st II nNe I in I id ie I nd ,crIIrtI foi[ .l id II Ii I II C, Ci en lpI at UIage r.tle In ex sc ,i f lIle r;lie pe ifilt1 I Illle i. lli, tch ,ir. iitIchagreernllent less Ihill .1 eck .lter Rcporildcll', llt [ pI)('te.lll.ii[ -I t,econonllil prop, txal M re-scr., uc ilxl lte , iii .i p rlal', dIcfctic r.lll-t IxRespondenl to Ihe ;llecitl ln thit I1 unilutcr.l l 11 i l lp ,, i t I ..icC ill-erease iulllaled the I .\t A 1a, 1 .11ta in ltlnp Xl C ,lCd iti ll Ct i ll ,l lDnorla.lI a dcfcTic tx, i in (l .i Illea , iell r 1Ill ol plli ii Rep I lrlcI,, .dI acutel, Ia.irc o[ I he iatanien of ile i ,.fre nhtlr nere .Ilecd i rl uidth haxe cn.ered It' enmplv.Cea' aliklt LII I llflmf lhir 1 Icc [rllkeA.cordlingl. it .affirmimg the dnilirliltii.C ta Jdiutge', ti'lrtlln1 .,tunfair labo r pril IIc xirikc. we ,Ire relMr I )ll. l .shl Ricll l l d -.s rlhe, ai ; techrl.ll 8X ( It I 1i ollton hiil ailler in .1 clearl\ d icrll illi[,li.pattern f tlprolper cntidu.t hich priided eelltldl iippi-ri 1lt It/ \d-nlinstrall c I a, Judglc' findrlne Iha1 Re,prOndc nI ,i1.,itCd SC L SI ,1) i(the .ActA PPLN )IX 13No (I I(T r( iliito isP()lSl Il) it ()RliR ()1 IlitN \ lo s\I xioR RI I I i)s Bo xRi)Aln , \e-:ncx of l hc t nited States (i;ox crilmntWi wi.ll Not discourage membership inAmalgamated Transit Ulnion, Local 1549. orany other labor organization. by refusing to re-instate or otherwise discriminating against em-ployees with regard to their hire, tenure. or anyother terms or conditions of employment.VC) \Il o)I offer. promise. and or pa't new\trainees or drixers an hourl rale of pa\ in ex-cess of the rate set in the bargaining agreement.W\i WIII ()I threaten to discharge emploeesbecause of their uniion activit\.Wi \lii x-iNlI make an further unillateralchalinI'es.t. x1 ii No)I ill an' other rmanner interferew ith. Iestrain. or coerce our emplo'ees in theexercisC of their rihlit to sclf-orgtaiationll. toform. join., or a ssist labor organ iza tons. includ-inl the I'nion herein. to bargain collccti elthrough a baraininl acent chosen h our em-plovees. to engatige in concerted activities for thepurpose of collecti e bharailni or other mutual 552I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDaid or protection, or to refrain from any suchactivities.W-. w I bargain collectively, upon request,with Amalgamated Transit Union, Local 1549.as the exclusive representative of all the emplo-ees in the bargaining unit described herein withrespect to rates of pay, wages, hours, and allother terms and conditions of employment and.if an agreement is reached, embody it in asigned contract.Wl wil 1. offer immediate and full reinstate-ment to their former jobs or, if such .jobs no lon-ger exist, to substantially equivalent positions.without prejudice to their seniority or otherrights and privileges previously enjoyed. to allour employees who participated in the strike, asnamed in "Appendix A," and will make themwhole for any loss of pay they may have suf-fered in accordance with all the provisionsherein.Wli w.l. offer Chester Slimp full reinstate-ment and make him whole for any loss of pay inaccordance with provisions herein.Wti wll.l. restore the dress code as it existedprior to June 7. 1977, and rescind all warningsgiven to Slimp subsequently thereto.Wt. wtll. permit employees to bid on jobs formore than one shift as the practice existed priorto the strike.WiF wi I permit negotiation sessions withouttaping such meetings.Wli wii l. furnish to the Union necessary infor-mation on unit employees, including all writtendisciplinary actions taken against them.TRANSPOR IA [ION EN I ERIRIS.S. IN(.DECISIONSIAIlMENi O lI: CASIPHIi W SAUNI)URS. Administrative Law Judge: Based onseveral charges and amended charges filed by Amalgamat-ed Transit Union, Local 1549. herein the Union or Local1549, complaints were issued on June 21 and on December15, 1977, against Transportation Enterprises, Inc., hereinthe Company or Respondent, alleging violations of Section8(a)( 1), (3), and (5) of the National Labor Relations Act, asamended. Respondent filed an answer denying it had en-gaged in the alleged matter. Both the Respondent and theGeneral Counsel filed briefs.Upon the entire record in the case, and from my obser-vation of the witnesses and their demeanor.' I make theI he ac;lh ,, found herein are based on the record aI, a Chole 111up1 I xIohser altirln if the wilnesses. Ihc r'd-blh, lt rrslitll/l ,ii lit,,,il,. h I,-bur fdrthie tlog prt .A hrle ![ ,i'tlll' l1c, nolt irt d ...l .u dt ii hb a. lt -glm,lufor the I.,L't,. if rohablhn i. the ,'ltl, lt,) ojr [It i t tliut-,¢, .l l [, t' l tch ite tfollowing:FININ(iS ()F FA(CI lll BSINESS OF IHt. COMPANY ANt) IHF JRISI)I(CIIIONAI.ISSUEFRespondent is a corporation duly organized under thelaws of Texas with an office and place of business in Aus-tin. Texas, where it is engaged in the business of providingcertain bus transportation services in the transit industry.During the last fiscal year, the Respondent received grossrevenues in excess of $250,000 from the operation of its bustransportation services in the transit industry of its Austin,Texas, place of business.The Respondent maintains that the Board lacksjurisdic-tion over its shuttle bus service in Austin. The bulk of theRespondent's business at its Austin terminal, the only oneinvolved in the proceeding, is generated pursuant to itscontract with the University of Texas for operation of ashuttle bus service in Austin for transportation of univer-sity students, faculty, and staff. The Respondent contendsthat the drivers who are engaged in the University of Texasshuttle bus operation should not be included in the unitbecause the Company in this respect shares theUniversity's exemption from the Board's jurisdiction. Ashas been pointed out, the University of Texas shuttle bussystem is operated pursuant to a written contract with theboard of regents of the University and is for the exclusiveuse of the faculty, students, and staff of the University. Thecontract specifies the type of buses to be used, gives theUniversity the exclusive right to determine all routes, andrequires the maintenance of records reflecting the numberof buses operated and routes served. The Respondent ar-gues that the foregoing facts demonstrate that the provi-sion of the shuttle service is so intimately connected to theproper functioning of the University, that the Companyshould be exempted from the Act's coverage.In early October 1976, an RC Petition was filed by theUnion, and on October 29, 1976, a hearing was held beforethe Board in Case 23 RC 4446, wherein evidence was tak-en concerning the operations of the Company to determinewhether or not the Board had jurisdiction over the Respon-dent. On June 6, 1977. the Board issued its decision, Trans-porltation Enterprises, Int,., 229 NLRB 1248, finding that theRespondent was not exempt from the coverage of the Act.and also ordered a Direction of Election. On July 15, 1977,the election was held, and on July 25. 1977. the Union wascertified as the bargaining representative of Respondent'semployees in a unit consisting of the following:All drivers and maintenance personnel at theRespondent's facility in Austin, Texas, excluding of-fice clerical employees and supervisors, as defined inthe Act.I, l I t R in 1t[,t Wlierai/ae<zlrintg (otqlatp l & 1.t,,Ynilk PaIs (. 3691 S 40)4 (I962) A to Ihose .ilcle es .estifl lig in contlradictio of thefildirle hereill. helr lestinlon\ has been discredited. either as haing beeniI LMI`lltil l Ilh letl..rllon\ ,[ credible .itncesse or bec.laue It was in andof iclf incredible rd Unt.,orlh' of belief 411 icst 'mli /ta hn rs icedtld ,,hcdl ' ,w in the Irk',, o/[ I et ;Zir rle<rd TRANSPORTATION ENTERPRISES. INC.553In its decision in the representation case, the Board stat-ed, in part. as follows (229 NLRB 1248-49):Here, no state statute requires that the University ofTexas provide a shuttle bus service for its students.faculty, and staff, and the service provided is in noway regulated by state statute. The board of regents isempowered by the Texas Education ('ode to collectfees "to cover the cost of student services which thehoard deems necessary or desirable in carrying out theeducational functions of the institution." However.there is no indication that the board of regents viewedthis service as necessary thus the service. which wasnot established until 1968. was clearly viewed only asa desirable aid to the functioning of the UniversityThe Employer is paid from a fund known as the "shut-tie bus committee account." whose sources of revenueare the student services fee and the proceeds from thesale of faculty and staff shuttle passes. rather thanfrom state funds. The University exercises no controlover the labor relations of the Employer and does notrequire anN special training for the drivers. who areonly required to hold a valid chauffeur's license.On the basis of the foregoing. it is clear that theoperations of this shuttle bus system is not intimatelyconnected to the functioning of the University. It isalso clear that the University exercises no control overthe Employer's labor relations. For these reasons weshall assert jurisdiction over the Employer's U niversityof Texas shuttle system. The remainder of theEmployer's services provided from the Austin termi-nal involve commuter, charter. and transportation ofprivate school students, none of which is related to amunicipal or governmental function. Accordingly. weshall assert jurisdiction over the Employer's entireAustin, Texas. terminal operation.In the case before me. the Respondent makes continuedarguments to the effect that the operation of theRespondent's shuttle bus system is intimately connected tothe functioning of the Universit 2 and to a great extentrelies on the Board's decision in Columnhia Tran.sit Corpora-tion, 226 NLRB 812 (1976). However. the Board specifical-ly discussed Columbia Transit in its decision in the repre-sentation case and noted that it was distinguishable on itsface from the controlling circumstances in this case. Ses-eral other arguments were also raised before me b theRespondent on the jurisdictional issue, but it appears to methat most of the contentions and arguments were alsoraised and submitted at the representation hearing and ful-ly considered then by the Board.In the final analysis, it is well-estahlished Board 1policN inthe absence of newly discovered or previously unavailableevidence or special circumstances not to permit litigationin a complaint case of issues which were or could havebeen litigated in a prior related representation proceeding.'No newly discovered or previously unavailable evidence isAt Ihe hearing hefore nle. he Re,pondlent prodlued : II lt ,milc.c c.plio cd h\ the I nloerltx oft Ic.i .linid .Ilclld 1'.itllto \ froll .hiei l 1tshoti thai the ,hutiitc ri lice Ii a n'cc ite t It, ( c Io ntrh e t \ ll\ in erd i ,llc : iII, ohlilc.atiir, and rptlrimbllltleS ic, I1 e1di cd.li i lllhttllnlzoffered here b the Respondent. nor has it established theexistence of special circumstances warranting reexamina-tion of the previous determinations.In sum, and upon all the facts heretofore related. I findthat Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that it is subjectto the jurisdiction of the Board.II THE LABOR ORGANIZAIION INVOI.VI[The Union is a labor organization within the meaning ofSection 2(61 and (7) of the Act.III rHIe It:N AIR LABOR PRA 11( IKThe consolidated complaint alleges that, starting in mid-August 1976, Respondent began offering employment toprospective employees in anticipation of a strike b theUnion at its Austin facilities that in mid-August 1976. theRespondent also offered to employees who were to com-mence employment on or about September 1. 1976. anhourly rate of $3 per hour, which rate was in excess of therate paid by Respondent to its employees by virtue of acollective-bargaining agreement then in effect between Re-spondent and the Union; that on or about September 1.1976. Respondent. by and through its Terminal ManagerRoss Raymond. told employees that if they observed (tookpart) in a strike to commence in early September 1976 the:would be fired; that the strike starting on September 1.1976, and continuing until December 22. 1976. was causedand or prolonged by the unfair labor practices of Respon-dent as specified above; and that on December 22, 1976.the Union made an unconditional offer to return the em-ploees to work. but the Respondent has refused to rein-state the strikers. It is further alleged that on January 25.1977. the Respondent refused to allow the strikers to returnand that on the same date the Respondent discriminatorildischarged 13 employees for strike misconduct; that onApril 16. 1977, the Company refused to allow 10 strikers tosecure employment with the Respondent: and that on Ma1. 1977. the Respondent refused to allow employees to bidon and secure more than one shift in the upcoming sum-mer schedule.In Case 23 CA 6787 it is alleged that on October 24.1977. the Respondent discriminatorily discharged ChesterSlimp. It is further alleged that at all times material theUnion has been the bargaining representative for unit em-ployees: that since June 1. 1977. the Union has requestedthe Respondent to bargain: that on June 7. 1977. Respon-dent unilaterally changed its dress code: that since July 27.I,,-,od J,,h, I,,n ( ,u/,n , 164 N RB 801 I (19671: liltro/zr o lt h at It.tatm., ( ,m/ z .1t3 I Ri %'9 I 1967}; '.. 1re, hz'zm iz (,,t ( , XI R B. 3131 5 14 ( I411 Il tile a.,Ic if % I R I s itltlt.' ', tIAe ., itzzz l %i l 1,, t r)ot,,379 1 21 172. 179 izlh ( Ir 19u7). Ihc ouirl aidl ist i, a ell tablishied prmnciple i Ihai the ird I, hound it,i-ll piolr eIlcriilltl tilon i reprcsentlit n procteedings. and I nlot requilrcd io r;lnt .1 helrlllg in issues .an illiar , to a.iIltmt.I i.lhur t1ll.ltl¢. tIl.rEr t ies lhc parl reqllC.tllIg tml1t .halrinh,., sine c11¢ I i dczscrcd cxisideclleCSc .zse ited thcrsill Sc¢ ii. ll't~tilttt / ( Aur/h.irultz (l x 5I R 8Sz I 2J 117 It 1 ( Ir 19(1?l 554I)ECISIONS OF NATIONAL LABOR RELATIONS BOARD1977, Respondent has negotiated with the Union in hadfaith by insisting on taping each of the bargaining sessions.over the objection of the Union. and by withdrawing itsoffer to grant cost-of-living increases to the unit employ-ees; and that commencing on or about September 28. 1977,the Respondent has refused to furnish the Union releantinformation concerning the unit employees, including theirnames, addresses, dates of hire, classifications, rates of pay.and copies, if anlly of written disciplinary actions.The old 3-year contract between the Respondent and theUnion expired on August 31. 1976, and sometime in Feb-ruary 1976. several months before the expiration. the Re-spondent and the Union first met in negotiations for a newcontract. From February 1976 until the strike starting onSeptember 1, 1976, the parties had approximately 15 nego-tiating meetings. The last meeting before the strike washeld on August 31, 1976. at which time the parties were stillin disagreement on the recognition clause and all economicissues.In March 1976, the Union presented its economic de-mands. The Union was seeking $4.50 per hour plus a cost-of-living provision, but it was understood that the partieswould initially discuss noneconomic issues and leave openthe economic issues until a later date.4In fact, on July 30.1976, the parties were in substantial agreement on most ofthe noneconomic issues, and on this date the Companysubmitted its proposal on wages. The Company offered a$3-per-hour starting wage with a 10-cent-per-hour bonus.The starting rate in the old contract between the Unionand Respondent, in effect at the time, was $2.56 per hour.On or about this date, July' 30. 1976. the Respondent alsosent a copy of its complete contract proposal to all of theunit employees before it was presented to the Union nego-tiating committee. The Respondent's July proposal wasnever agreed to by the Union.Beginning about the first week of August 1976. theRespondent's president. Scott Keller. instructed his staff toset up machinery in order to put its new wage proposal intoeffect. On July 30, 1976, Respondent also ran an advertise-ment in the local newspaper for drivers, and on August 4.1976. the Respondent ran another advertisement in the pa-per stating: "Starting salaries of $3.(00 per hour, cost-of-living increases, flexible hours."Sometime during the early part of August 1976. theCompany actually began hiring trainees or new drivers forthe University fall semester, and the new drivers were hilledin at $3 per hour.5These new drivers, when hired, were sent4 In the spring or c.iar, tIliler of 1976 hboth pa.rtie, infirillced III .111ploccs of the status of the Inegoitl;lt ins. It Iliiln 'res.lenlt ROieer Ntl. ,i C1i tout a irculi.r aidM,ine Ihl enplohe e, of the denlands ol [ lie iii I I il,ircular Roger Moore stlatedl t ;l th iour It niIlIU L targt nl i II t1 1l X c, l !lutbheen ito ;Ilehle.e parll i uith le citl tricr. sIInic ae id{ ;I Ilnll l 1i 1lh ic.ork uTIder far w.or,c Ceondition, thlri tic\ do.i See Rcp I xII S 1 tic.dated June 25. 1976. Ihe Respondent replied to the uillin iii ..JII.Ii .,,,Risnilond. Austin criinllllll Ili.lllnger for R spolllcentll. OItllltilled lies.e .nature of the Rcspilndent' hutlsiness ,i the Respoindent's pOiiilln ,11 Ihchiring of part-timne e¢mpli.c,. Accoiirdine i R;intiiolld. tIhe "palri-tii I-denl emploees is the hackbhine iof the Responenlt's operaltilons. See KR--hll. I)0.Ihc fact that Respondcenll elhanc. Jed itsenplo nlienl cl nlplienlclt CllCtthe tInioun called Ihe strilk is iclicrl illusiraitcd h this rcL.rld I ht 175senliorits ilt Inldicated llil here atcre 97 clllploec's: dllrILgL IhC sIIIIIIICI ofthrough a short training program of a few days, and oncompletion of the program they were assigned routes be-ginning with the fall semester. Subsequently , on August 14,1976. the Respondent implemented its July 30,. 1976,. wageproposal for all emploees, he raises given to all employ -ecs were effective during the pay period ending August 27,1976, and in the checks distributed to the employees onSeptember 3. 1976. All new hirees also received the $3 perhour even while in training. he past practice had been fortrainees to be paid the starting rate under the contract pro-vision ($2.56).On August 27. 1976, the Union sent a letter to the Re-spondent stating the following: "As you know. contractnegotiations are now completely deadlocked, with both theCompany and the Union essentially still sticking to theiroriginal positions. This can only lead to the inevitable con-sequences of a long and costly strike, which. I believe, bothof us would like to avert if possible." Attached to this letterwas a sheet or memo which indicated that the Union wasdemanding wages of $4.50 per hour to start and $4.75 atthe third semester, and also included was a demand for acost-of-living clause.On August 31. 1976, the Union held a meeting, and atthis time a strike vote was taken. On the next day. Septem-ber 1. 1976. the employees went out on strike.I turn now to my conclusions on the allegations that inmid-August 1976 the Company hired new employees inanticipation of the strike, and that in the same time periodthe Respondent offered a rate of pay to new' drivers ortrainees in excess of the rate paid under the bargainingcontract.The Respondent argues that it was not unusual for the(Company to hire new drivers for the fall semester, thatsuch a practice had been used by the Company in previousears, and, moreover, that the purpose of hiring the newemployees as to fill vacancies created by drivers em-ployed in the spring semester not returning to work andalso to prepare itself for the substantial upswing in thenumber of hours that the buses run during the fall semesteras opposed to the summer session. The Respondent furtherargues as follows:[Even assuming, aendl, that the Respondenthired more new employees than in previous years be-cause of the possibility of a strike, the action is nowIsic] unlawful under the Act. The record is clear thatthere had been strike talk since June of 1976. TheUnion had engaged in a lengthy strike in 1972. OnAugust 5. 1976, the Union unanimously voted to strikeif necessary. It is obvious that the Respondent. in hir-ing additional new employees, was seeking to protectits operation by having a ready supply of help avail-able in the event of a strike. The record is void of anyevidence that the Respondent engaged in any conductwhich would support a finding that the Respondent'sconduct was other than a legtimate employer preroga-tive. Southland Cor (ornpctanl. 146 NL RB 906.Relative to the $3 rate of p to new drivers- -the Re-spondent maintains that when the (Company presented toi(76 1tie Ist Illluided 94 In.li1.C: .,id d i Llll the first s -o oI ih I .stltutnier.1 I' 771t. serli,,ril lst Included aplplo'xillu lls I65 ini s I RANSPO()R1 ION [IN [ RIRIS[IS. IN(C.5'Sthe Uinion its offer on age increases, as stated ahove. theC(ompans also advised the l niol. , thAIou ohbjections. thaittheN were planning in the near future to put into effect thenew starting wage increase: that the l lnion never viniedfrom its demand of $4.50 as a starting wage: and that the$3-per-hour rate was given only to trainees prior to August14. 1976, the trainees were not covered hv the collective-bargaining contract and did not drive shuttle routes servingthe U!niversit until the fall semester, and, with onl, twoexceptions, trainees who were paid the $3 rate did not drieshuttle routes until after the strike commenced on Septem-ber 1. 1976: and that all of the employees at the AustinTerminal received the new rate increases on August 14.1976. and there is no evidence that the Union protested theimplementation of the wage increase to either the traineesor the regular employees.'It is also the position of Respon-dent that an impasse existed at the time that the Respon-dent first implemented the new wage rate on August 141976h. and that at this time the Company and the Lnionwere more than $1.5() apart in their wage demands or of-fers. and no resolution regarding wages could have beenreached.The General Counsel maintains that the Respondenthad no intentions of bargaining with the Inion concerningwages and that the Respondent made onlv one offer. onJuly 30. 1976, and simultane;usls started putting that pro-posal into effect. It is further argued that there is no cei-dence to indicate that the ('ompan and the Union hadreached a legal impasse and that the Respondent was notprivileged to put the wage increase inito effect after August31. 1976, when the current collective-bargaining agreemenitexpired. Accordingly, it is the contention of the GeneralCounsel that the act of advertising wages at $3 per hourduring the first week of August. and then actually puttingthe increase into effect, constituted a violation of Section8(a)( l) of the Act. The General ('ounsel does not necessar-ily complain about the hiring of "strike breakers" in ad-vance of the strike. but it does contend that the C'ompanviolated Section 8(a)( I) of the Act when the Respondentinduced the new employees or drivers to work for morethan the current contract required.In the instant case, on or about August 14. 1976. and ina few instances several dass prior thereto, the Respondentinstituted changes in its employees' wages. I'he Respon-dent defends its unilateral implementation of such wageson the grounds that an impasse in negotiations had hbeenreached and thus Respondent was privileged to so act.However. under the circumstances here I find that the par-ties had not resolved or full' disclosed in their discussionsthe economic issues. Thus. since the er nature of colletc-tive bargaining presumes that mnovement na', he slow onsome issues, a full discussion of the econolic issues. 'uhiiclprior to July 30. 1976. h;adlt not been the subject of Idiscuis-'I [C I Sar s )lsll[ lc. h.-l ll 1 [h i, sC t li x [il \ %~. l> Ad l tq .I. 1 all .itillrilc Hhlic She rClll.lllldcr r IhC icrlllp .c "i i t ,I nl l11kilc tII t 1Ic II i 1111lt%ttg rI.it ltil er The hiil lillll I. S lll l 11t11 Ih Cl l I C .i i.li t.11L'd 11 iSx.Ro,, R,;l~,lnllld I.lllliC, th,, ll lm C l[.llllC. C ItCc, lc d 51 ti[ ]llH .1 Cl \ItllS[ J J)7( 1, ir ) 1 [II a l o l I Il l lie .11 hI 1 thei Ctlp 'll C c Oil Iht r;ate i,, {f \ull l |J1 1976isions. might have resulted in agreement. This seems espe-ciall likel in the instant case, since the parties had agreedon almnist all of the noneconomic issues. as st;lted above Iam persuaded that in August 1976. when Respondent insti-tuted changes in starting ages. negotiations had notreached the point where there was "no realistic possihilitl"that continuation of discussion would ha e been fruitful.'Mloreover. the bargaining contract contained no pro, isionsa;s to the wage for trainees as such and in August 1976.the\ were paid $3 per hour even while in training. Further-more. there is nothing in this record to show that wages oftrarnees were discussed at any time during the negotiations.As pointed out, the Respondent's act of putting the wageincrease into effect at or about the same time it made theproposal to the ULnion was clearly designed to underminethe UInion as the bargaining representative of its eplo!-ees. Respondent made the I Inion one offer. and it A as thefinal offer. The Union said let us stud' it and get back withu. alnd the parties had some subsequent discussions on it.but the proposal as ne er aigreed upon. SimultI;lncieouslvwith making the offer to the IUnion the (omnrpan? alsostarted up tile machinery to put the age increase intoeffect. I agree that the (ompany's conduct was designed tomake it appear that the Union had no bargaining rights. Infurther amplification of this design the Respondent e enpublished in the newspaper what the wages would he. Iithe final analysis, the Company informed prospective andnew employees that the wage rate would be $3 per hour inspite of a different rate for starting emploees in[ the collec-tie-hbargaining agreement hich wIas then ill effect. TheI nion was forced to either agree to the compan -proposed'wAages or not agree and go on strike. The Union chose thelatter.It is further alleged that on or about September I. 1976.l'erminal Manager Ross Raymond told employees that ifthe, observed the strike they would be fired. Dispatcherand Supervisor Joe Jackson testified that a day or so beforethe strike on September I. 1976, an employee, Bill Rice,caime into the office and informed Manager Ray mond thathe was going to honor the picket line the next da; a;nd notshoa up for work. and upon the conclusion of his remarkRai mond then told Rice, "ine. You just quit." Ra mondrecalled this con ersation hut explains that Bill Rice asnot a member of the unit, inasmuch as he was a Southvest1exas bus driver. and that when he replied to Rice hisinqulr was more of a question-"you mean ou quit'""'Ihe Respondent argues that Rice was no a shuttle dris erbut a;is dri ing the Southwest exas route and that he wkasn(ot member of the bargaining unit. nor was he coveredbh the contract. Moreo, er. it argues that Jackson's testi-lioin is questionabhle and tht at the time the staltenelll%ais aIllgetdls made o other bargaining-Lunit emlploccseare in tile ffice.%I ~. it. Ji ,ltlictl' 'td /,awf-t t Il , t ,it'Jbl , ()2 % 1 R11 1. ( l' Ih B1 Ii l i , 1 , xl,,[CtIl.c It[ril III1'"'' HlllplCx tlhI., dth i'll .c 11. 1111 1 -f1 .1. f.1 to 1o lLdi itat , r riICiC[ t CirHlit' h Iir t[ t ' ia ait lr¢ Io airee , [l ',I lut ke\I,,, ,1i the r ln lr\ 5.1ti of1 1 111 h.h;llelll.L 1, 1..w I\' r 1111l-1i1112 1o'1llmtspt i 1 il C 6C C-,ll l ilil0C[ )ll ll,i d s it'Il h c.. .\cl [ll it .l IItI I I I,: :' /1t/ 1/s, ,/,J ,:,,',: ( ,. , ~ '/ Ix t¢ 1?' I " 1. ¢,? ¢CS,. 4 I l Sl 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs pointed out, Respondent takes the position that Ricewas not a member of the unit. However, this record revealsthat the Respondent had agreed with the Union to extendthe bargaining-unit to cover all Austin-based drivers. Onanother occasion, Rice had even discussed this matter withUnion President Moore, who told him that he was in thebargaining unit based upon the agreement with Raymond.This record shows that Raymond had the authority tomake agreements, was delegated the authority to negotiate,and had full authority to bind the Company. In the finalanalysis, the evidence is clear that Bill Rice was an employ-ee of the Company, and, in view of the credited testimonyof Jackson and the circumstances involved, the statementby Raymond to Rice on the occasion in question must bedeemed a threat to discharge.It is alleged that the strike starting on or about Septem-ber I, 1976, was caused and/or prolonged by the unfairlabor practices of the Respondent noted above. It is theposition of Respondent that even assuming, arguendo, butnot admitting, that any of the conduct as alleged violatedthe Act, such conduct neither contributed to nor was afactor in the decision of the Union and its members tostrike, and that the evidence in the record shows the strikewas called because Respondent failed to accede to theUnion's wage demands. It is further argued by the Respon-dent that there is no causal connection between the allegedunfair labor practices and the strike; that the implementa-tion of the wage rates had no effect on the decision by theUnion to strike; and that the real issue between the Re-spondent and the Union was economic-more specifically,the Union's attempt to reach parity with the Austin Transitdrivers with regard to wages.The Company considered the strike to be an economicstrike, and, in accordance therewith, strikers were calledback to work only when there were positions available.It should initially be noted that the Union did have ameeting of its membership on August 5, 1976, wherein a"standby" strike vote was taken. Roger Moore explainedthat in order for Local 1549 to be eligible for strike benefitsfrom their International Union it was necessary for them totake such a standby vote in order to get approval for suchbenefits. It is also noted that during the days leading up tothe September strike the Company placed want ads in alocal newspaper advertising for new drivers. Such ads ranon almost a daily basis, starting in late July 1976, as indi-cated previously herein.The Union introduced testimony through Roger Mooreto the effect that at their union meeting on August 31,1976, the membership was informed of the economic de-mands the Union had made upon the Company and alsoof the profit-sharing plan the Company had suddenly an-nounced in May or June 1976, without consulting with theUnion, which, according to Moore, was nothing more thana subversion to hinder the Union's attempt to gain othereconomic benefits besides wages. The membership was fur-ther advised that the Company had mailed out invitationsto certain drivers to attend the July 30 negotiating meetingand that the press had also been invited to that meeting.The membership was reminded that the Company hadstarted hiring new employees earlier this summer (1976)than in prior years. They were also advised about the ad-vertisement the Company had run in the papers publishingthe fact that new hirees would be hired in at the rate of $3per hour, which was more than the rate required by thecurrent contract. It was further explained at this unionmeeting that the Company was asking newly hired peoplein their training sessions if they were going to join a strike.Moore stated that all these factors indicated to the Unionthat while the Company had been meeting and talkingabout a new contract with them, there had never reallybeen any intention on the Respondent's part to reach anagreement-"that there had simply been an intention toforce us [the Union] into a strike and then replace us oncethe strike began." By secret ballot, the membership voted96 to I in favor of a strike.The Company made its initial economic offer on July 30.1976. and between then and August 4, 1976, the Companywas advertising for new employees or drivers at the rate itproposed in its offer. In essence, the Respondent startedhiring and training people at its new rate and doing so as ifno labor organization was involved. The purpose of thisconduct was obviously to undermine the Union's status asthe employees' representative. Considering the situation asit existed on August 31, 1976, the Union was justified instriking to protest the Respondent's unlawful granting ofpay raises, its advertising for new employees at a greaterrate of pay than that required by their contract, and therefusal by the Company to give the Union an opportunityto bargain over the pay proposal before implementing it.The Board has consistently held that a strike is an unfairlabor practice strike if the unfair labor practices are a con-tributing cause. They do not have to be the only cause. Theunilateral changes, and especially the increased wage ratesto new drivers or trainees before any impasse was reached,are, of course, unfair labor practices, and needless to saysuch conduct substantially broadened the differences be-tween the parties and was definitely a most significant andsubstantial factor in causing the strike. This record is re-plete with substantial, credible, and undisputed evidence insubstantiation thereof.9Since I have found the strike to be an unfair labor prac-tice strike. all of the strikers were entitled to immediatereinstatement on December 22, 1976, when the Unionmade an unconditional offer to return them, even if, toaccommodate them, the Company had to discharge strikerreplacements. The Company's refusal to reinstate the strik-ers on that date also violates Section 8(a)(3) and (I ) of theAct.It is alleged that on January 25. 1977, the RespondentI he (;eneral Counsel further contends that the Respondent's unfair la-hor practices did prolong the strike and points to Keller's statement in hisadvertisement of September 8. 1976. Aherein the ('ompan5considered thatthe strikers had quit their johs and to an article in the Dail lexan onSeptemher I1 1976. the das the strike started. wherein Keller was quoted asta! ig. "Striking drivers will he terminated hb Ihe (C'impans." Moreoer asalso noted h the General Counsel. the nion attempted to get the Respon-dent to meet land bargain after September I. 1976. hut Respondent gnoredall such efforts. Iherefore, argues the General Counsel. if the strike ,as nota UilP strike at ts inception. it was conserted to ne hb the Respondent'sthreats to discharge. its declaration that the Union no longer represented itsenmploees, and its failure to meet and bargain with the nion I need makeno findings on these contentions since I hate found that the strike was alln lair lshur practice strike it Its inceptilon TRANSPORTATION ENTERPRISES, INC.557refused to allow the employees or strikers to return to theirjobs and discharged 13 of them.On January 25. 1977, the Company rebid their shuttlebus driving jobs on the basis of vacancies. This is themethod used by the Company to set up its schedules foreach semester's bus service at the University. The employ-ees, including the strikers, were notified to report for bid-ding on this date, but when the employees appeared fortheir work assignments 13 strikers were handed letters stat-ing that they were discharged by the Company for strikemisconduct. However, on April 16, 1977, the Respondentrehired or offered to rehire the employees they had dis-charged on January 25, 1977, for allegedly engaging instrike misconduct.The Respondent points out and maintains that the re-placement drivers or "strikebreakers" were constantly vili-fied and cursed by the strikers during the entire tenure ofthe strike, that such vilification and cursing took place atspecified points around the University of Texas campus.and, moreover, that as a result of this constant harassmentit was even necessary in October 1976 for Respondent toseek relief in the State District Court of Travis County byobtaining a temporary restraining order and injunctionagainst the Union and certain named strikers."In Coronet Casuals, Inc.. 207 NLRB 304 (1973), theBoard noted that serious acts of misconduct which occur inthe course of a strike may disqualify a striker from theprotection of the Act. Thus, strikers have been denied pro-tection when they seized the employer's property or en-gaged in acts of "brutal violence" against a nonstriker. Butthe Board further noted that not every impropriety com-mitted during the course of a strike deprives employees ofthe protection of the Act, holding that pickets were notdisqualified from reinstatement despite participation invarious incidents of misconduct which include using ob-scene language, making abusive threats against nonstrikers.engaging in minor scuffles and disorderly arguments, mo-mentarily blocking cars by mass picketing, and engaging inother minor incidents of misconduct. That "impulsive be-havior" on the picket line is to be expected, especiallywhen directed against nonstriking employees. Moreover, indetermining whether reinstatement should be ordered, theseverity of the employer's unfair labor practices which pro-voked the dispute must also be balanced against whatevermisconduct may have occurred."2The Company contends that striker John McCray wasdischarged for strike misconduct involving a threat by himagainst other employees with a tire tool. McCray testifiedthat on the occasion in question he was the only person onthe picket line when a carload of nonstriking employeesI'On this date. 12 of the returning strikers did successfull bid for thevacancies then available. ;p until January 25. 1977. there appears it havebeen very little driving aailable. as the nlrsersit was on it, winter s.aca-tlon break.ii See Resp. Exhs. 22. 23. and 242 Upon review of this case it might well be argued that bh rehiring onApril 16. 1977. all he strikers discharged for strike misconduct the (Com-pans condoned whatever misconduct was insolved. if an\. and hereforcthat the consideration of each striker's actions on the picket line or in hevicinity of the lUnlersit is unnecessary. However. noi such theors w;las d-vanced or adopted hb the (;Gneral (Co unsel. and as a result will hriefisdiscuss each situationdrove past him and there were verbal exchanges. Subse-quently. two of the nonstrikers came back out and toldMcCray they were tired of listening to him and were goingto "beat him up." At this point McCray displayed a tiretool and started backing away, at which time one of thenonstriking employees pulled off his belt, the other onepicked up a coke bottle, and both then "came at" McCray.However, no damage resulted, as Respondent's terminalmanager, Tom Yelverton, broke up the confrontation be-fore any blows were exchanged.The Company contends that striker Mike Croes was dis-charged by the Respondent for assaulting a replacementbus driver, Jeanne Cearley White, by throwing a cake inher face. Croes denied that he ever dropped a cake onWhite's head but admitted that he did call her names suchas "bitch" and "whore." White testified that on one occa-sion during the strike Mike Croes did throw a cake in herface, that this incident took place shortly after the paint onher car was ruined, and that about the same time she re-ceived a letter in which she and her property were threat-ened. White stated that the person who threw the cake ather was wearing a mask and a clown suit but that she couldidentify him by the color of his skin-he was Latin Ameri-can-and by the color of his hair and his body build. Shedid not know Croes before the incident but stated shecould identify him from pictures after the incident.The Respondent contends that striker Donna Johnsonwas discharged because "a witness" had identified her tomanagement as the person who had put paint on one of theRespondent's vehicles. Johnson denied ever engaging insuch conduct, and the Respondent offered no testimony tosupport its identification of Johnson other than its conten-tion that some disinterested party had so informed them.The Respondent contends that strike Mike Ware wasdischarged because he assaulted a replacement driver bythe name of Rick Edington.3It appears that during thestrike Mike Ware and Edward Herrera were riding on thebus Edington was driving and were both sitting right be-hind Edington talking to him about the strike but that afterconversing for a few minutes Edington became angry.stopped the bus, stood up, and grabbed Ware by the hairwith both hands. Ware then tried to defend himself, andduring the scuffle both he and Edington fell out of the bus.Right after this incident, Ware called the police becauseEdington had attacked him. Shortly thereafter. Edingtonresigned his job and also apologized to Ware over the inci-dent, but within a few days Ware received a notificationthat a simple assault charge had been filed against him.This charge was later dropped, and Ware has heard nomore about it.The Respondent maintains that strikers Gary Barrios,Don Beaver, Edward Herrera, and Joe Richmond were dis-charged for strike misconduct involving an incident at the"Jester Center" bus stop. namely detaining a bus or vanfrom leaving with replacement drivers. and an assault onone of the Respondent's drivers. Barrios testified that heboarded the bus in order to talk to the driver, that the' lrlnver Yeleron tlestified th;l t the reason for a3re's discharge alsohad Ito do with ain .issault on Il asin Roherls ihere were no olther refer-¢ncre or details iven. lrid no telirnon, is how rYelverion knew of suchJ. llniLd n11t 558DI)5( ISIONS OF NATIONAL. I.ABOR REI.ATIONS BOARDI)incident in question involved no physical contact or fightswith the other drivers, and that Beaver and Herrera did notat any time get on the bus. Barrios testified that "cussing"is ingrained in his vocahulary and that he might have saida few "cuss" words hut that he did not have any knowledgeabout threats to replacement driver Gary Weed or as toanybody pushing driver (;ary Korf. Joe Richmond statedthat he did, in fact, get into the Respondent's vehicle dur-ing the morning in question at the Jester ('enter but that hehad been invited to do so by a replacement driver who hadresponded. "Why don't you get in here and tell me to shutup." at which time Richmond entered the bus. Richmondstated that in his opinion there was no tension in the air,since the individual he told to shut up "was a pretty smallguy," and denied that there was any violence involved dur-ing the incident here in question. Ed Herrera testified thatthis incident, during the early part of the strike at the JesterCenter. did not result in any violence, that they were onlytalking to the strikebreakers, and that he merely stood out-side the van and was hollering "scab" at the replacementdrivers in the van. Donald Beaver testified that he couldnot recall any violence regarding this incident but thatwords of profanity were probably passed back and forth.He admitted that both Richmond and Barrios stepped intothe van itself. Beaver testified that he also heard one of thestrikebreakers or replacement drivers tell Barrios and Rich-mond to get off the bus or they were going to call the policebut that when one of the drivers on the bus tried to use theradio to do so Joe Richmond touched the receiver andsaid, "Don't call now, we want to talk to you for second."The Respondent introduced testimony through GaryWeed to the effect that he had received prior threats fromHerrera and other strikers as to what might happen to hiscar and, in fact, that damage in the approximate amount of$300 to $400 was done to his automobile, but did not iden-tify any individuals involved in the actual damage to hiscar. With respect to the incident at the Jester Center, hetestified that before he had even gotten out of his car onthe morning in question the strikers had surrounded himand were using abusive language. He stated that as heboarded the bus he noticed that Gary Barrios was alreadyaboard and was shaking his fist in everybody's face andthreatening them by saying, "You're not going to work to-day." He testified that at this time the back door of the busflew open, and present were Donald Beaver and EdwardHerrera and about four or five other strikers, and theyinformed the replacement drivers that they were not leav-ing. According to Weed. one of the drivers, Gary Korf,then attempted to radio the Respondent and was thrownback in his seat. lie also recalled that Doug Weigel at-tempted to get off the bus but was pushed down in the seatand hit in the face with a rolled-up newspaper bh (GaryBarrios. Weed testified that he then asked DLonald Beaverto "reason it out" but that Beaver responded that it was"too late for reasoning, too late for talking" and said, "l Ilt'stime to get on with it." Weed stated that they were unableto close the back doors on the bus because Beaver and1Herrera and other strikers were standing in the way."4IV .eed ttifIhledt i thie drliters were uhllel kin nlMl.;llll iihwllc 1\ nlclthkier S th i buS Wouils d ConlIM of ll c t trilkcil' Inlll 11 I 11 i -l 1-, ;1 dThe Respondent contends that it fired Pat Kramer forthreatening the lives and families of Lisa Burnett andJeanne Cearley White and for making obscene gestures atmanagement people. White testified that in September andOctober 1976 Kramer had been harassing her regularly bymaking "ugly" remarks and also threatening her by state-ments that thev "love to kill and eat scab babies." Whitesaid that the situation with Kramer eventually deterioratedto such an extent that one day she sprayed Kramer with afire extinguisher. White also testified that she had paintthinner splashed on her car after Kramer had indicatedthat she knew where White lived, but then admitted thatshe could not identify any of the people responsible for thisincident. l.isa Burnett testified that early in the strike shealso had a confrontation with Pat Kramer. The confrorita-tion occurred at Jester Dorm when Kramer sat next to herand called her a scab in front of passersby. Pat Kramerdenies threatening an` employees during the strike, but ad-mits that she did call them scabs. She also concedes thatshe took her violin with her on frequent occasions andwould sing and play songs to them. She further concedesthat she passed out mimeographs of strikebreakers' baddriving records and advised passengers of such records.The Respondent maintains that Mike Nichols was dis-charged for strike misconduct involving a threat and/orabusive language to the wife of the Respondent's shopforeman. Roger Tiller. Tiller testified that during the strikehe was traveling to work and coming in the rear gate of theRespondent's premises with his wife, who was bringing himto work, and that as he did so one of the strikers, identifiedas Mike Nichols, approached his vehicle and stuck hishead inside and made a very lewd remark about Tiller'swife (as the record duly reflects). Nichols denied makingan, lewd remark. He said as Tiller drove through the gate,he told another striking employee, "There goes anotherscab and his old lady." Although Tiller filed criminalcharges against Nichols regarding this incident, he subse-quently dropped the charges against Nichols because in hisopinion it "became so ridiculous at that time" that he felt itwas the best thing to do.i[he Respondent maintains that on January 25, 1977,they terminated Chester Slimp because during the strike hewas "buzzing and playing chicken on his motorcycle,"which endangered not only his own safety but also thesafety of Respondent's bus driver and passengers. Accord-ing to company records, this incident was then reported tothe University of Texas Police Department. However,other than the above. the Respondent offers no witness orevidence in attempts to sustain its contention.[he ('ompany contends that David Moore was terminat-ed for strike misconduct nvolving a threat to replacementdriver L.isa Burnett. Burnett testified that in October 1977,durine the strike, Moore called her "''a hot ass bitch." saidthat he would like to "abuse" her, and then tried to openthe driver's window on the bus and also pointed his fingerat her and said she was ''going to get it."The o'mpany states that it fired John Walker for verbaland physical abuse to nonstriking elloyee Joe Brown.In I n11ll 1l l ~ .i1 the ll tCniCi ll .l lo- 1c ,ildl th":A l IleI re[I ,olil d1lde 11 11n u ,111 I n " t 1 c 1 tin" 1 i, e ' 1ep l ! Itack dToi icn : And lnll, 11 11 ,11 (Z ,i.ks 1n t1t '. 1. k TRANSPORTATION ENTERPRISES INC.559Brown was described bh Ross Raymond as the "smrallestperson" the ('ompans had working for it at the time. Walk-er did not testify at the hearing. nor did the Company offerany witness in efforts to prove or sustain its assigned rea-son for the discharge of Walker.In consideration of all the events and circumstances inthis case. the record as a whole, and Board law in this area.it appears to me there was no strike misconduct of a seri-ous enough nature to warrant an' of the discharges hereinvolved, and apparently the Respondent had reached thissame conclusion on April 16. 1977, when it offered these 13employees their jobs back.McCrav was actually acting in self-defense when his hairwas pulled: White apparently suffered no bodily injur ofany kind even if Croes did throw a "cake" at her: Johnsonwas never specifically identified as the person putting painton the vehicle in question: Mike Ware was tr'ing to pro-tect himself when the fight with Edington broke out:Kramer probably did use obscene language and made abu-sive threats against replacement drivers on certain occa-sions, but there was no physical violence and she also suf-fered some retaliations; the remark Nichols made to Tillerand his wife must also be put in the category of abusivelanguage, but not justifying a discharge: as to Slimp. thereis no proof whatsoever to substantiate the contention thathe endangered Respondent's buses with his motorcycle:the remark or threats Moore made to Burnett most likel\fall within the realm of "impulsive behavior" and certainlbare not of sufficient severity to warrant discharge: andthere was no evidence presented b the CompanN to proveits allegation as to why they fired Walker.There remains for consideration the incident of theJester Center involving strikers Barrios. Beaver. Herrera.and Richmond. On this occasion the bus or van, haulingreplacement drivers to their respective stations, was un-doubtedls detained, and strikers Barrios and Richmonddid get on the bus and a few minor scuffles resulted. How-ever, it appears that the incident was over within severalminutes and no one was really seriously delaed or hurt.and there were no acts of physical iolence which endan-gered the safety of the replacements. Moreover. it appearsthat had the replacement driver of the van realls insistedon leaving the Jester C'enter. there was actually nothing infront of him to stop or hinder his departure.It is alleged in the complaint that on or about April 16.1977, the Respondent refused to allow 10 emploNees orstrikers to secure employment, and it is further alleged thaton May I. 1977, the Company refused to allow emploeesto bid on more than one shift in relation to the upcomingsummer schedule. In essence, the Cieneral Counsel con-tends that while the 10 strikers named in the complaintwere invited to bid for jobs on April 16. 1977. they wereunable to accept employment because the, could not getthe summer shift they wanted because these strikers wereprevented from 'blending" their driving schedules withtheir classes at the Universit .and with other part-timejobs. as they had been permitted to do in the past. iAt the Ilic ill qc e l ' n. NY' ek\' l ,, >i ; Ii. r i1trltilw , I.1t I c11 ill lo ~-ccs ddl nol bid l. rec lif route h ile i c ld i l he elibhie o ,Iii .i i-lidl'icIerton ekpiined tlh h kiie. lhc% Itie ii ti 1 tic 31)0 to d il el,As pointed out. the basic facts surrounding the April 16,1977, bidding are not in dispute. The C'ompany called allthe strikers back, including those who had been dischargedat the January 25. 1977. bidding session or who were notpernmitted to bid, as stated above. The Respondent admitsthat the changed their former policy when in April theypermitted returning employees or strikers to bid initially ononly one 4-hour shift until all employees had the opportu-nits to bid on the 4-hour shifts. In previous sears the Com-panN had allowed employees to bid 8-hour shifts. Yelver-ton also testified that the Respondent was trying to keep alarge seniority list for the summer s the Respondentwould not have to hire so many people for the fall.It is the position of the Respondent that its conduct inchanging the bidding procedure for the summer semesterof 1977 was not a violation of the Act: there is no evidencein the record to show that the purpose of such change wasto discriminate against employees: the Compan3has ad-vanced a legitimate nondiscriminatory reason for thechange: and at the time the bidding procedure waschanged. there was no obligation on the part of the Re-spondent to bargain with the Union. as the Union's peti-tion at this time was pending before the National LaborRelations Board and an election had not vet been ordered.At the time here in question. the Respondent retrainedand kept on its payroll all of the replacement employeeshired during the strike. while at the same time it offeredreinstatement to all the strikers. Accordingly, the Respon-dent actually cut the work hours in half. As unfair laborpractice strikers. the 10 employees named in the complaintand here involved were entitled to reinstatement to theirformer positions or substantially equivalent positions ofemployment under the same terms and conditions as be-fore the strike. Likewise, on the same basis. a violation alsooccurred in relation to the refusal in May 1977 to) permitthe employees to bid more than one shift. Prior to thestrike, an emplo ee who chose to work two shifts could doso. Now, after the strike, this privilege was denied. I findthat the denial of these privileges to unfair labor practicestrikers violates Section 8(a)(3) of the Act.It Is alleged in the complaint that Chester Slimp wasdiscriminatorils discharged on October 24. 1977. Slimpwas initiall, enployed b the Respondent in April 1974.lie went on strike with the employees in September 1976.and he was also one of the employees fired on January 25.1977. allegedly for strike misconduct. However, in April1977. lie was offered a job. and his employment with theRespondent then resumed in late August 1977. He so re-mained with the Company until October 24. 1977. at whichtime the Respondent sa'ys he was discharged for violatingthe dress code.1On cross-examination Slimp admitted thatin his conversation with Terminal Manager Yelverton headvised Yelverton that he did not have any respect for thedress code. Slimp adnitted that he had received threeswarning letters prior to the conversation .ith Yelvertonadising him that he was in violation of the dress code."lcft o'.icl" .ti cllx did Iniet IIed ichcf drIIxcr h al I ll. hc .ill lcd Ihls rul.to both tirkimL .1md i ll rikmi c )niplCee,. I ippcar'. tat on ,rl 1 A .19'7 , ilic ii lkei, \ecr reiilt.il.l c.cpt the 1) emploee,. hre inuokcdI Scc ( ( I , 11}. 41}). iild 4 1 he drCes i.,C in qu .ll i n hecmllcliC[I, t11 "I o 1),I .1Ililie 19i77 See , ( ( I I ' 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDSlimp also acknowledged that he knew of at least one otheremployee who had been discharged for a dress code viola-tion, but he did not know that the Company was "enforc-ing it and terminating people for it. especially older em-ployees that had performed pretty good service forthem." 7In his conference with Tom Yelverton, Slimp attemptedto explain that the last two warning letters he received fromthe Company arrived on the same day and, therefore, hewould not even have had an opportunity to correct thewrongful acts. Slimp further explained that he was not guil-ty of one of the offenses for which he was warned, becauseat no time did he drive his bus without shoes. He said thatoccasionally, when he was on a break or eating lunch, hemight pull his shoes off, but while driving he would alwayskeep them on. Respondent also maintains that one of thereasons for the discharge was the fact that during his con-ference with Yelverton, Slimp said that he had no respectfor the dress code. However. Slimp explains that what hemeant by this statement was that he did not respect theway in which the dress code was set up, the way it wasenforced and implemented, and the way it had individuallybeen applied to him. It appears that this statement was alsomade to Yelverton after Slimp had already been dis-charged.The General Counsel introduced credited testimonythrough Steve Vasey' to the effect that he had detected andobserved a certain employee or driver who had violated thedress code 12 times specifically Deborah Cyprus. He alsotestified that Cyprus was a nonstriking employee and, eventhough she had numerous violations, had not been dis-charged. In fact, Vasey testified that he did not know ofany strike replacement driver who had been discharged fordress code violations.During the period here in question subsequent to June7, 1977-- Roger Moore also observed several nonunion em-ployees violating the dress code, and on the day ChesterSlimp was fired he talked to Yelverton about the situationand named employees who had been observed in violationof the dress code, particularly Deborah Cyprus. In his testi-mony Yelverton admitted that only two people have beenterminated for violations of the dress code-Slimp andKramer -and they were both strikers. Also, the evidenceestablished that the person who initiated at least one of thewarnings against Slimp was a strikebreaker, namely BradNBurnett, and that he is the husband of Lisa Burnett, whotestified against the striking employees.I agree that there is sufficient evidence in this record toshow that Slimp was illegally terminated. The Respondenthad actual knowledge of his union activity through his par-ticipation in the strike, and the C'ompany demonstratedantiunion hostility by discharging him on January 25., 1977.as previously detailed herein. As pointed out, the secondA.c iordln 1to YcI ertili. Itle ( llpI'. 1i ,,.i ltioii, r I11 li I eC o, ic[he (omp..n? did niol ii and scek people ut hil \iiJiioino 'O, le picd. detected. nd the driver Io, .d T );I, [. n l\n1 C 1 IIheIni.1i1 .I \.I11i111leter. If ,le emploce received three uch leiter. tie dr,.. Ic n Iw. d a,IIthen subject uio ierliifltllor Accordilli IO Ycl er roll. i c.itlc to ll I ti\, L.I teI IIhal Sinmp hid recelced three l. ich dress c.de ,irnine ()One Sllllp'inraclnoin Ietter, wias 'rillen h Hlr.ad Htiulncl ldl Iut o Oif II1cII h\ I .a1i\Smith. hloth dpa;ichers ilh Respondenttime around, management was turning its head to viola-tions of the dress code by replacement drivers while at thesame time they were weeding out the strikers. Nonuniondriver Deborah Cyprus had 12 dress code violations, butshe was not terminated, and she also had to pass thedispatcher's office or desk each day in order to either pickup her bus or turn it in. It is highly unlikely that the dis-patcher could not have seen her. Therefore, a case of dis-crimination with respect to the discharge of Slimp is alsoestablished, based upon the disparity in treatment of strik-ers and nonstrikers.In the final analysis, this record further shows that Slimpwas not guilty of the violations contained in the first warn-ing letter (no shoes). Accordingly, under Respondent'sthree-warning rule, as noted, Slimp should have been givenone more chance before any discharge, and since he hadnot committed sufficient acts to warrant an automatic ter-mination, I am in agreement that there is a strong inferencethat the discharge was for union activity. Moreover, as fur-ther pointed out, it is obvious that the letter and spirit ofRespondent's three-warning rule had not been observed bythe Company, since Slimp received his last two warnings(for wearing a T-shirt and undershirt) on the Friday beforehe was fired and never had an opportunity to correct theseinfractions. It becomes apparent that the dress code viola-tion was only a subterfuge for some other reason to dis-charge him and that management was not interested ingiving Slimp an opportunity to improve his habits.In the 8(a)(5) aspects of this case, there is a further alle-gation that the Company unilaterally changed its dresscode." On June 7. 1977, the Respondent published its newdress code or revised its old one, but the Union was givenno opportunity to bargain over it. Apparently the Respon-dent contends that they had no obligation to bargain be-cause of lack of certification.I am in agreement with the General Counsel that underthe circumstances of this case the Respondent's duty tobargain remained after the expiration of the contract. Ini-tially. the Respondent had voluntarily recognized theUnion, and its majority status continually remained intact.This fact was clearly demonstrated on September 1, 1976.when about 80 percent of Respondent's unit employeeswent out on strike. Moreover, the representation proceed-ing in the RC case was instituted to litigate the Board'sjurisdiction over Respondent, but the Union's majority sta-tus as never in issue, and the lack of certification hasnever been held a defense to a refusal-to-bargain chargewhere the Union involved has demonstrated its majoritystatus. In the instant case. and for the reasons noted above.the obligation to bargain remained during the period be-tween the expiration of the contract and the subsequentcertification, and. accordingly, the change or revision inthe dress code without consulting the Union is violative ofSection 8(a)(5) of the Act.it is further alleged that since July 27. 1977, the Compa-II ppcIr m' ,in , i', re i r d I ,ha I , ti h le 1.irt of the strike on Septem erI 1)97, u1tilil 1 ,]ri 1977 IC Ahere n hrcinlnle ses ions hciteen lihep,,lue .Iltlmtu -l1 (i ceritl oc-illlll dnurin thl inticral he niion at-leilnpited it. I;like tlrlcrnilCiei, ith the ( oInpan; in lrder reume theirh.aT.tiuniii alk I he lrald elect.mn .I held .in Jul 15. 1977. nd IheI lil m1 mk cilified o Jkl 2 177. a. prceimuuls inoted TRANSPORTATION ENTERPRISES. INC.561ny negotiated in bad faith by insisting on taping each bar-gaining session. The General Counsel introduced testi-mony through Roger Moore to the effect that when theparties went hack to the bargaining table in August 1977the Company announced that they intended to tape thenegotiating meetings and that the Union would be fur-nished tapes of the meetings, and under those circumstanc-es the Union agreed to the arrangements. But at the sessionin early September 1977. the Union registered a protest tofurther taping of their meetings on the basis that either theUnion had not been given copies of the tapes or the tapeshad been incomplete. However, the Company continuedtaping the meetings and even did so after the Union regis-tered a second protest to the practice.It appears to me that there is ample evidence in thisrecord to show that the Respondent insisted on using theirtaping procedures throughout the bargaining negotiations,starting in August 1977. over the objections and protests ofthe Union. I find. in view of all the circumstances here,that the insistence by the Company on taping the meetingsover the objections of the Union is a further showing thatthe Company was not acting in good faith. Rather, whenthe Respondent's insistence is viewed in the context of itsentire course of conduct, it is manifest that theRespondent's purpose was to delay, avoid, and frustratemeaningful bargaining and that its actions constitute a fur-ther violation of Section 8(a)(5) and (1) of the Act.'9It is also alleged that, commencing in late September1977, the Company has refused to furnish the Union rele-vant information concerning names, addresses rates ofpay, dates of hire, disciplinary actions, and classificationsof unit employees. During the September 28, 1977. negotia-tion sessions, the Union requested the information as setout in G.C. Exh. 13. but the Respondent did not responduntil sometime in November and then furnished only apartial amount of the requested information. In early Feb-ruary 1978, the Respondent furnished another parcel of theinformation but said it would not furnish the employeedisciplinary letters asked for, and there are no indicationsin this record that such letters have ever been produced.The Union stated that it wanted the disciplinary letters sothat it could better represent employees in grievance pro-ceedings.The Union represents the unit employees with respect towages, hours, and other terms and conditions of employ-ment, and clearly such terms and conditions of employ-ment cover much more than the particular job task per-formed by the individuals in the unit. Just as clearly. theUnion's need and entitlement to information extends to allsuch terms and conditions of employment. Indeed, theBoard has repeatedly reiterated the principles enunciatedby the Third Circuit Court of Appeals in Curtiss-WrightCorporation, Wright Aeronautical Division v. N.L.R.B., 347.F.2d 61. 69 (3d Cir. 1965):/[W]age and related information pertaining to employ-ees in the bargaining unit is presumptiveli relevant, for.9 See 4r haectural Fhernrngl/ nn-D I wl n, 4 r. ho, lura it t l 115 \ N R 238 (1967): 1.o al UnmSn N, '9, affintnlln h / n' ]innemn tnI, I ,i (J, ,, /Wlortr, t nn (lnflonnn ',rn, h/ P-rd In. In( .228 Nt RB mI 1I I 1.77as such data concerns the core of the employer-em-ployee relationship, a union is not required to showthe precise relevance of it, unless effective employerrebuttal comes forth.The Board has also pointed out that the presumption ofrelevance attaches to requests for wage and related infor-mation concerning employees in the unit, because theUnion's statutory duty to represent unit employees in-cludes both the obligation to formulate wage and otherproposals in connection with future contract negotiationsand the obligation to police the administration of the ex-isting collective-bargaining agreement. See Northwest Pub-lications. Inc., 211 NLRB 464 (1974): and The .4. S. AbhellCo.. 230 NLRB 1112 (1977).Applying these principles to the case at hand. I am satis-fied that the information requested by the Union falls with-in the category of "wage and related information pertain-ing to unit employees" and thus that Respondent's refusalto supply this information also constitutes a violation ofSection 8(a)(5) and (1) of the Act.20There is a final allegation setting forth that the Companyhad no intention of entering into a binding contract evi-denced by the withdrawal of its offer to grant cost-of-livingincreases to unit employees. On July), 30, 1976. the Compa-ny submitted a draft to the Union of their proposals for acontract, and included therein was a provision for a cost-of-living adjustment in the hourly rate of I percent for eachI-percent change in the Cost-of-Living Index, as computedby the Bureau of Labor Statistics for the prior 6-monthperiod. This entire contract draft was also mailed out toemployees by the Company on the same day it was mailedor given to the Union-July 30.2 Roger Moore testifiedthat the cost-of-living clause advanced by the Union dif-fered from the Company's proposal-that the Union's pro-posal would be in effect the entire 2 years, while the oneoffered by the Company would not go into effect untilafter the first of the year and would not cover the last 6months of the contract.It appears that at least article 17 (Compensation) of theproposal submitted by the Company on July 30, 1976. andpossibly the entire proposal, was then rejected by theUnion a day before the strike. On September 8. 1976, aweek or so after the strike started, the Company publishedin the local newspaper its July 30. 1976, economic offers tothe Union, and the published notice also included theiroffer for a cost-of-living increase on a projected wage scalefor the following 3 years. The scale was as follows: begin-ning rate for 1976-77. $3.10 per hour; beginning rate for1977-78, $3.31 per hour: and beginning rate for 1978-79.$3.53 per hour. In the late summer or early fall of 1977.after the Union had been certified and the parties wereback in negotiating meetings, the Company presented acounterproposal on wages-actually the same as the pro-posal on July 30. 1976-but this time it did not include thecost-of-living clause. At the meeting in late September1977. the Union brought forth the Respondent's published" I hl (ienecr.l ( oun,l ponin, out that dpIn.ph lr Icttcr are lilpoarllinn iccrtirx I hc t miln u there herc Is .1 lu. tilon i the po.lhle dparil ofitrellllnell h lmvcl In n In I .1111 1)I111 uIll 11 lnP lI cSee C(( t:1 51See (( I 1h 21 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDad of the prior year, in which the Company had proposeda cost-of-living increase, and inquired about it. The Com-pany replied that it was an offer which they withdrew whenit was not accepted by the Union. It was then pointed outby the Union that this cost-of-living offer was made notonly to the Union but to the general public and nonunionemployees as well in the form of their published ad. Againthe Company stated that it was an offer made, rejected.and therefore withdrawn. It appears that later on. in No-vember 1977, the Company made a new offer on wageswhich reinstituted their proposed graduated wage scalewith the schedule pushed back by I year, but there was nooffer by the Company to reinstate its original cost-of-livingproposal of July 30. 1976.The General Counsel maintains that the Respondent'sconduct is exactly the conduct of the employer in A. H.Belo Corporation (WFAA-TV). 170 NLRB 1558(1968)-that in the instant case the Company could makeits cost-of-living offer to the newspaper, but at the bargain-ing table it could not offer the Union anything-and ar-gues that this is the same conduct the Board found viola-tive of Section 8(a)(5) in the Belo case.In Belo there was clear evidence that management madestatements away from the bargaining table to the effectthat there was pending a 10-cent weekly pay raise for allengineers but that this raise could not be consummatedbecause the Company had started negotiations with theUnion, and that the engineers had hurt themselves by orga-nizing. The Board noted that statements or declarationswhich are not merely factual, made by parties at or awayfrom the bargaining table, are properly considered to ex-plain in part their behavior during negotiations for pur-poses of determining good or bad faith. However, in theinstant case, we have quite a different factual situation. Inthe case before me, the Company submitted a proposalcalling for a cost-of-living adjustment. The Union notedthat it differed from their proposal, and on or about Au-gust 31, 1976, the proposal by the Company was rejected.During the early stages of the strike, the Company thenpublished its proposals on wages and projected cost-of-liv-ing increases, all as previously detailed herein. When theparties resumed negotiations months later, following thestrike and certification of the Union, the proposed cost-of-living provision was no longer a part of the Respondent'swage package. In the final analysis, it appears to me thatthe elimination of the cost-of-living proposal resultedthrough the give and take during the bargaining processbetween the parties. especially since the Union had admit-tedly rejected the Respondent's wage and cost-of-living of-fer. The advertisement in the paper, dated September 8.1976, merely set forth what the Company had offered onJuly 30, 1976, and, under the circumstances here, it cannotalter the actual events during the bargaining processwherein the Union rejected the proposal. It appears to methat in consideration of this development the Companyhad no obligation to later reoffer its cost-of-living proposal.and failure to do so under these particular circumstancesdoes not show any lack of intention to enter into a bargain-ing contract. The General Counsel's position is apparentlybased on the theory that once an offer is made by a partyin the collective-bargaining process it cannot be withdrawnregardless of circumstances. This allegation is hereby dis-missed.IV I Il1 RLMi-D)YHaving found, as set forth above, that the Respondenthas engaged in certain unfair labor practices. I will recom-mend that it be ordered to cease and desist therefrom andtake certain affirmative action as set forth below, designedto effectuate the policies of the Act.I have found that the strike was an unfair labor practicestrike, and I will therefore recommend that the Respondentoffer the unfair labor practice strikers named in AppendixA immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to theirseniority and other rights and privileges, discharging, ifnecessary, any replacements in order to provide work forsuch strikers. I also recommend that the Respondent makethose employees whole for any loss of pay that they mayhave suffered by reason of the Respondent's discrimina-tion against them, by paying to each of them a sum ofmoney equal to the amount that the), normally would haveearned as wages from December 22. 1976, to the date ofthe Respondent's valid offer of reinstatement, less netearnings during said period.23The amount of backpay dueshall be computed according to the Board's policy set forthin F. W. Woolworth Company. 90 NLRB 289 (1950). Pay-roll and other records in possession of the Respondent areto be made available to the Board or its agents to assist insuch computation and in determining the right to reinstate-ment. Interest on backpay shall be computed in the man-ner set forth in Florida Steel Corporation, 231 NLRB 651(1977) (see, generally. Isis Plumbing & Heating Co., 138NLRB 716 (1962). All of the above shall likewise apply toChester Slimp, and his backpay date also runs from De-cember 22, 1976.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLkSIONS OF LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in the conduct described in section III,above, Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8(a)( 1)and (3) of the Act.4. By denying reinstatement to strikers upon their un-conditional application on December 22. 1976, and by dis-charging Chester Slimp on October 24, 1977, the Respon-dent has further engaged in unfair labor practices withinthL meaning of Section 8(a)(3) and () of the Act.-. Se\.i l r If ,the Isi .kerc,I. .I reired on Jinuar I7, nls97: l mo f Ihcm*cCic chicd ,, \&pil ll Jul; 91'77 aild o.lhcrs Xcr rccnplo\ ed on .arirou,dIlc i' I, h h.CC t tllc an zlllC. lle po, -I.hj. .m C ls of the striker, hateicc e..,, offer d [r.,lllCihllem 1[ [I I e, to , cer, | i in c l ISu.h Circ,,-*t.IIcc. ;mid IhCe ilime periods IrppsmIII to, each cml hC Icadik L.mII,.liIced ill.the 0q11a nL. c1. a[IL o! f fIne ll s , dilq TRANSPORTATION ENTERPRISES. INC.5635. he unit, as previously set forth herein, is an appropri-ate one for the purpose of cllectis.e bargaining within themeaning of Section 9(b) of the Act.6. At all times material herein. the Union has been andcontinues to he the exclusive representative of all the em-ployees within said appropriate unit for the purpose of col-lective bargaining with respect to rates of pay, wages. hoursof employment. or other terms and conditions of employ-ment. within the meaning of Section 9(b) of the Act.7. By refusing to bargain collectively with the Unior asthe xclusive representative of its employees in an appro-priate unit. b offering to pay. and paying, new drivers anhourly rate in excess of that paid under the old contract. bunilaterally changing the dress code. by insisting on tapingbargaining sessions, and by refusing to furnish relevant in-formation concerning unit employees. the Respondent hasengaged in, and is engaging in, unfair labor practices ,ith-in the meaning of Section 8(a)(5) and (I) of the Act.8. he strike starting on September I.. 976. was an un-fair labor practice strike.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 24The Respondent, ransportation Enterprises, Inc.. Aus-tin. Texas. its officers, agents, successors. aind assigns.shall:I. Cease and desist from:(a) Offering. promising, and or paying nesw trainees orreplacements an hourly rate in excess of the rate set in thebargaining agreement.(b) Threatening to discharge employees because of theirunion activity.(c) Refusing to bargain collectively with AmalgamatedTransit Union. Local 1549. with respect to wages, hours.and conditions of work. as the exclusive representative ofits employees in the appropriate unit as designated herein.(d) Discouraging membership in the above-namedUnion. or any other labor organization, by refusing to rein-state or otherwise discriminating against emploees withregard to their hire, tenure, or any other terms or condi-tions of employment.(e) Making any further unilateral and discriminatorschanges.(f) In any other manner interfering with. restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. ake the following affirmative action. which I findwill effectuate the policies of the Act:4 In Ihc t",¢n[ rio cttcptum- ,rc fi ,i, ,ihIIld b' Not JC}' 4( .. i [Jlc*tM1t In1>11 the , dt II'lll ^)tII uI' ()r ' I l 1tat,,, I 1,.l- 1 .1C 1 1 1 11 ' AIi. fllll l uAr n. tla .i,o e N1ill 1h t 1RJ11n , 1 , thl I,, ,(a) Bargai n collectively with the aforesaid Union as theexclusive representative of all the employees in the ahove-described unit. and if an understanding is reached. enibodssuch understanding in a signed agreement.(h) Offer to each of the employees named in Appendix Aattached hereto, immediate and full reinstatement to theirformer jobs or. if those jobs no longer exist, to substantialls,equivalent positions, without prejudice to their seniorit\ orother rights and privileges, dismissing, if necessarN. re-placement employees hired after the start of the strike.(C) Make whole all such named emplosees for any loss ofearninigs they ma) have suffered from the date of theirunconditional offer to return to work to the date the Re-spondent unconditionally offers or offered them reinstate-ment, as set forth in the remedy section.(d) ()ffer to Chester Slimp immediate and full reinstate-ment and make him whole for loss of pay. as provided inthe rcineds section.(c) Restore the dress code as it existed prior to June 7.1977.(f) Permit emplo ees to bid on jobs from more than oneshift as was the practice prior to the strike.(g) Permit negotiating sessions without taping such meet-ings unless the Union agrees to such a practice.(h) Furnish relevant information to the Union--writtendisciplinary actions concerning unit employees.(I) Preserve and, upon request. make available to theBoard or its agents, for examination and copying. all pa,-roll records. social security payment records, timecardspersonnel records and reports and all other records neces-sars to analvze and determine the amount of backpa\ dueunder the terms of this Order.(j) Post at its place of business and bus stops copies ofthe attached notices marked "Appendix A" and "Appen-dix B." 25 (Copies of said notice, on forms provided bh theRegional I)irector for Region 23, shall. after being dulsigned b Respondent's representative, be posted by it im-mediately upon receipt thereof. and be maintained b' it for60 consecutive days thereafter. in conspicuous places. in-cluding all places where notices to employees are custom-arilN posted. Reasonable steps shall be taken b Respon-dent to insure that said notices are not altered, defaced, orcovered b an, other material.(k) Notify the Regional Director for Region 23, in writ-ing, within 20 da,,s from the date of this Order. what stepshave been taken to comply herewith.In the cxenl tha.i th () Order I, enforced hb, a ludngment omf tI iltncSlt.tc ( i ' 1ti pf \pp.All, tilhe u rd. in lite ililnce rlredilllr "'sttcd bh Order(If the \.hrlt.II I.ihml Rcltllm, B .moard hall re ad It .tl 1 roted P iut It, ,.iJdIinl t 1 11 I l: I I ltled S[titc ( til of X\ppc.al I fmlir/ rl fi Order of ieN,.itltJl i jho RclI. BPP.ENlr IX AAPPENDIX As/ernon AdkensMike AlbrechRussel AnsleNI (o BakerBob Barber(Carl Barnhart(;ars BarriosMaynard LuttsMike l. da'sDIavid MacBrsdeRobert MansonStall MatthescJohn Mc('rasJohnn\ McG(innis 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDDon BeaverDavid BerteauLarry BoccaccioWill BorstCliff BradleyGary BrownTracy BuxkemperSteve CanterRob CartledgeBill CassellJose CastroCarl CatheyKaren CheelyAlan ChristensenDavid ChristopherSteve ColleyMike CroesRobert CrookJim DavisRobert DeLozierDon DennyDan ElliottKarl EverdingJoe FentonPete FinleyKyle FlanaginSteve FrederickSteve MillsKevin MiskellKate MitchellDavid MooreRoger MooreGary NapperMichael NewmanMike NicholsBrian NixonVicky PiercyDanny PittsTrisha PittsJohn PonderMike PowersPhil ReeceBill RiceDarrell RiceEarl RichardsJoseph RichmondBob RichardBill RobertsBetsy RobertsonRobert RobledoMike RyanMohnammed SaghafeHector SalinasJames SappingtonGary FriederickTommy GeorgeAllen GoldsteinRandy GonzalesKathy GoodwinSheryl GreenKirby GriffithRobert GriffithErnie GrimesDoug GullicksonMichael HassRick HallLenley HensarlingEd HerreraJohn HoffpauerStuart HuttoIan InglesMeg InglesDave JacksonDavid JoersDonna JohnsonKen KnappToni KnightPat KramerTom LangfordPete LawsonDave LuckenbackChester SlimpDavid SmithBeen SorrelsBill StanfordMike SteinGraig SteinberyGene StroopSteve SutchlerMike TapsaxAngie TaylorRay ThibodeauxJohn TuckerTom TweedelKen Van PraagSteve VasseyBill VealJohn WalkerRichard WalzMike WareEric WelchBecky WestBill WheelerMike WildeScott WilsonTom YoungbloodEd Zielinske